  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 1 of 17 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   Ryan Myres,                                 *

   On behalf of himself and those              *
   similarly situated,                             Case No. 2:20-cv-5390
                                               *
                                  Plaintiff,       Judge
                                               *
   v.                                              Magistrate Judge
                                               *
   Hopebridge, LLC                                 JURY DEMAND ENDORSED HEREON
   c/o URS Agent, Inc.                         *
   4568 Mayfield Road, Suite 204
   Cleveland, Ohio 44121,                      *

                                Defendant. *

PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR VIOLATIONS
          OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

        Now comes Named Plaintiff Ryan Myres (“Myres,” “Named Plaintiff,” or “Plaintiff”), by

and through undersigned counsel, individually and on behalf of other members of the general

public similarly situated, for his Complaint against Hopebridge, LLC (“Hopebridge” or

“Defendant”) for its failure to pay employees overtime wages seeking all available relief under the

Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq., the Ohio Minimum Fair

Wage Standards Act, O.R.C. §§ 4111.03 and 4111.08 (“the Ohio Wage Act”); and the Ohio Prompt

Pay Act (“OPPA”), Ohio Rev. Code § 4113.15 (the Ohio Wage Act and the OPPA will be referred

to collectively as “the Ohio Acts”). Named Plaintiff’s FLSA claims are asserted as a collective

action pursuant to 29 U.S.C. § 216(b) while the Ohio Acts claims are asserted as a class action

under Rule 23. The following collective and class action allegations are based on personal

knowledge as to the Named Plaintiff’s own conduct and they are made on information and belief

                                           Page 1 of 17
  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 2 of 17 PAGEID #: 2




as to the acts of others. Named Plaintiff, individually and on behalf of others similarly situated,

hereby state as follows:

   I.         JURISDICTION AND VENUE

         1.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 for violations

of the FLSA.

         2.     This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. § 1367, as

this Complaint raises additional claims pursuant to the laws of Ohio (the Ohio Acts) over which

this Court maintains supplemental subject matter jurisdiction because they form a part of the same

case or controversy.

         3.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391, as a substantial part of

the events or omissions giving rise to their claims occurred in the Southern District of Ohio, and

Defendant has its principal place of business or it otherwise conducted substantial business in the

Southern District of Ohio.

   II.        FACTUAL ALLEGATIONS

    A. Named Plaintiff Myres

         4.     Myres is an individual, United States citizen, he resides in the Southern District of

Ohio, and he worked for Defendant in this judicial district.

         5.     During Named Plaintiff’s employment, he worked as a registered behavior

technician (“RBT”) from approximately January, 2020 until approximately September 15, 2020.

         6.     During all times relevant when he worked as an RBT, Myres was paid on an hourly

basis and he was a non-exempt employee. As a result, he was an “employee” of Defendant as

defined in the FLSA and Ohio Acts.




                                            Page 2 of 17
     Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 3 of 17 PAGEID #: 3




           7.       Named Plaintiff brings this action on behalf of himself and on behalf of those

similarly situated and has given his written consent to bring this action to collect unpaid overtime

compensation under the FLSA. Named Plaintiff’s consent form is being filed along with the

Complaint pursuant to 29 U.S.C. § 216(b) (Consent to be Party Plaintiff, attached hereto as

Exhibit A).

        B. Defendant Hopebridge, LLC

           8.       Defendant is a foreign limited liability company with its principal place of business

located at 3500 Depauw Blvd., Suite 3070, Indianapolis, Indiana, but it is authorized to conduct

business (and did conduct business) in the state of Ohio during all times relevant.

           9.       Defendant provides healthcare services, including personalized therapy for children

and their families affected by behavioral, physical, social, communication, and sensory challenges,

as well as outpatient services.

           10.      According to Defendant’s own website, Defendant employs thousands of similarly

situated employees as Plaintiff and operates out of approximately 58 facilities located in Ohio (9),

Indiana (17), Kentucky (6), Georgia (14), Colorado (6), and Arizona (6).1

           11.      Defendant is and has been doing business in this judicial district.

           12.      At all times relevant, Defendant has been an “employer” as that term is defined by

the FLSA and the Ohio Acts.

           13.      During relevant times, Defendant maintained control, oversight, and direction over

Named Plaintiff and other similarly situated employees, including the promulgation and

enforcement of policies affecting the payment of wages and overtime.




1
    https://www.hopebridge.com/centers/ (last visited October 9, 2020).
                                                    Page 3 of 17
  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 4 of 17 PAGEID #: 4




           14.     During all times relevant, Defendant has benefitted from the work performed by

Named Plaintiff and those similarly situated.

           15.     Upon information and belief, Defendant operates/operated and controls an

enterprise and employs employees engaged in commerce or in the production of goods for

commerce, or it has had employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce by any person, and Defendant has had an

annual gross volume of sales made or business done of not less than $500,000 per year (exclusive

of excise taxes at the retail level).

    III.         COLLECTIVE AND CLASS ACTION ALLEGATIONS

                       (Unpaid Overtime Due to Break Policy and/or Practice)

           16.     Named Plaintiff and other similarly situated employees are current or former non-

exempt hourly employees of Defendant. Defendant’s workweek is from Monday through Sunday.

           17.     Defendant suffered or permitted Named Plaintiff and others similarly situated to

work more than forty (40) hours in one or more workweeks, entitling them to overtime

compensation under the FLSA.

           18.     During their employment with Defendant, Named Plaintiff and similarly situated

employees were not fully and properly paid in accordance with the minimum requirements of the

FLSA for all of their compensable hours worked due to its company-wide policy of not

compensating its employees for rest periods as well as meal periods that are interrupted due to job

duties performed for the primary benefit of Defendant.

           19.     Specifically, Defendant has a written policy in its employee handbook that requires

its hourly, non-exempt associates to clock out for “breaks and lunch if the break/lunch exceeds 15

minutes.” However, as described below, Plaintiff and similarly situated employees are owed


                                              Page 4 of 17
  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 5 of 17 PAGEID #: 5




unpaid overtime because Defendant does not compensate employees for interrupted meal breaks

or short rest breaks.

                 Defendant Failed to Pay for Hours Worked during Interrupted “Meal
                 Periods” when Plaintiff and other similarly situated employees were Clocked
                 out for at least 20 minutes

          20.    First, at all times relevant, Defendant requires Plaintiff and similarly situated

employees to clock out for “meal breaks.” However, they were not paid for “meal breaks” even if

their meal breaks were interrupted by their job duties.

          21.    The job duties which generally interrupted their meal periods, include but were not

limited     to   completing    insurance    paperwork      for   their   respective   clients/patient,

creating/maintaining patient/client treatment notes, reading and responding to company emails,

and performing other miscellaneous tasks that arose during that time period.

          22.    As a result, they did not have a bona fide meal period of 30 minutes under the wage

and hour laws and attendant regulations. See 29 C.F.R. § 785.19.

                 Defendant did compensate Plaintiff and other similarly situated employees for
                 Short Breaks of 19 minutes or Less in Duration

          23.    Second, Defendant does not compensate Plaintiff and similarly situated employees

for short rest breaks of 19 minutes or less regardless of the reason for the break. At all times,

Defendant required Plaintiff and similarly situated employees to clock out for short rest breaks.

          24.    As a result, during one or more workweeks when Plaintiff and similarly situated

employees were required to clock out for breaks of 19 minutes or less in duration, they should

have been paid for this time. See 29 C.F.R. § 785.18.

                              Sample Workweek for Plaintiff Myres

          25.    Defendant’s unlawful pay policy and/or practice of deducting short unpaid breaks

from employees’ hours worked as outlined above is reflected in the following representative
                                            Page 5 of 17
    Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 6 of 17 PAGEID #: 6




workweek. During the workweek of Monday, February 24, 2020 to Sunday, February 29, 2020,

Plaintiff worked more than 40 hours. However, he was not paid for all hours worked as follows:

              a) On February 24, 2020, he clocked out from 11:43 am to 12:00 pm, which was only

                 17 minutes and should have been compensated.

              b) On February 26, 2020, he clocked out from 11:21 am to 11:37 am, which was only

                 16 minutes and should have been compensated.

              c) On February 28, 2020, he clocked out from 2:56 pm to 3:06 pm, which was only

                 10 minutes and should have been compensated.2

        26.      As a result, Plaintiff worked more than 40 hours, but was not fully compensated

resulting in unpaid overtime compensation.

        27.      Defendant knowingly and willfully failed to pay Plaintiff and other similarly

situated employees as described herein.

        28.      Upon information and belief, for the three years preceding the Complaint,

Defendant applied the same pay practices and policies to all hourly, non-exempt employees at their

facilities across the United States, including Named Plaintiff.

     A. 216(b) Collective Action for Unpaid Overtime Wages.

        29.      Named Plaintiff brings his FLSA claims pursuant to 29 U.S.C. § 216(b) as a

representative action on behalf of himself and all other similarly situated employees of the opt-in

class, consisting of:

                 All of Defendant’s current and former hourly, non-exempt employees who
                 were scheduled to work 40 or more hours in any workweek beginning three
                 years preceding the filing date of this Complaint and continuing through the
                 date of final disposition of this case (the “§ 216(b) Collective Class” or the
                 “§ 216(b) Collective Class Members”).


2
 Plaintiff provides this example as merely illustrative of the companywide practice or policy of not compensating
employees for short rest breaks.
                                                 Page 6 of 17
  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 7 of 17 PAGEID #: 7




       30.     This FLSA claim is brought as an “opt-in” collective action pursuant to 29 U.S.C.

§ 216(b) as to claims for overtime compensation withheld in violation of the FLSA, liquidated

damages, and attorneys’ fees.

       31.     In addition to the Named Plaintiff, the putative § 216(b) Collective Class Members

have been denied overtime compensation due to Defendant’s company-wide payroll policies

and/or practices of not fully and properly compensating its employees all overtime compensation

because of its failure to compensate employees for interrupted meal breaks and/or for short rest

breaks when they worked forty (40) or more hours in one or more workweeks. The Named Plaintiff

is representative of those other similarly situated employees and is acting on behalf of his interests

as well as their own in bringing this action.

       32.     The identity of the putative § 216(b) Collective Class Members are known to

Defendant or are readily identifiable through Defendant’s payroll records. These individuals may

readily be notified of this action and allowed to opt-in to it pursuant to 29 U.S.C. § 216(b) for the

purpose of collectively adjudicating their claims for overtime compensation, liquidated damages,

attorneys’ fees, and costs under the FLSA.

       33.     The net effect of Defendant’s policies and practices is that Defendant willfully

failed to fully and properly pay Named Plaintiff and § 216(b) Collective Class Members overtime

wages. Thus, Defendant enjoyed substantial profits at the expense of the Named Plaintiff and §

216(b) Collective Class Members.



   B. Fed. R. Civ. P. 23 Class Action for Unpaid Overtime Wages.




                                            Page 7 of 17
  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 8 of 17 PAGEID #: 8




       34.       Named Plaintiff also brings his Ohio Wage Act claims pursuant to Fed. R. Civ. P.

23 as a class action on behalf of himself and all other similarly situated of the following class,

consisting of:

                 All of Defendant’s current and former hourly, non-exempt employees who
                 were scheduled to work 40 or more hours in any workweek beginning two
                 years preceding the filing date of this Complaint and continuing through the
                 date of final disposition of this case (the “Ohio Rule 23 Class”, the “Rule
                 23 Class”, or the “Ohio Rule 23 Class Members”).

       35.       During relevant times, Named Plaintiff and those Ohio Rule 23 Class Members

have been denied overtime compensation due to Defendant’s company-wide payroll policies

and/or practices of not fully and properly compensating its employees all overtime compensation

because of its failure to compensate employees for interrupted meal breaks and/or for short rest

breaks when they worked forty (40) or more hours in one or more workweeks. The Named Plaintiff

is representative of those other similarly situated employees and is acting on behalf of his interests

as well as their own in bringing this action.

       36.       The Ohio Rule 23 Class, as defined above, is so numerous that joinder of all

members is impracticable.

       37.       Named Plaintiff is a member of the Ohio Rule 23 Class, whose claims for unpaid

wages are typical of the claims of other members of the Ohio Rule 23 Class.

       38.       Named Plaintiff will fairly and adequately represent the Ohio Rule 23 Class and

the interests of all members of the Ohio Rule 23 Class.

       39.       Named Plaintiff has no interest that is antagonistic to or in conflict with those

interests of the Ohio Rule 23 Class that he has undertaken to represent.

       40.       Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Ohio Rule 23 Class.


                                            Page 8 of 17
  Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 9 of 17 PAGEID #: 9




         41.   Questions of law and fact are common to the Ohio Rule 23 Class.

         42.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual

actions would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendant with respect to its non-exempt employees.

         43.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(2), as Defendant acted

or refused to act on grounds generally applicable to the Ohio Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to Named Plaintiff and the Ohio Rule 23 Class as a

whole.

         44.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(3), as the questions of

law and facts common to the Ohio Rule 23 Class predominate over questions affecting individual

members of the Ohio Rule 23 Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

         45.   Questions of law and fact that are common to the Ohio Rule 23 Class include, but

are not limited to: (a) whether Defendant violated the Ohio Wage Act by failing to pay the Ohio

Rule 23 Class Members for all hours worked in excess of forty hours per week because of its

failure to compensate employees for interrupted meal breaks and/or for short rest breaks; (b)

whether Defendant’s violations of the Ohio Wage Act were knowing and willful; (c) what amount

of unpaid and/or withheld overtime compensation is due to the Named Plaintiff and other members

of the Ohio Rule 23 Class on account of Defendant’s violations of the Ohio Acts; and (d) what

amount of prejudgment interest is due to Ohio Rule 23 Class members on the overtime or other

compensation that was withheld or not paid to them.

         46.   A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s and the Ohio Rule 23 Class’ claims and will prevent undue financial,


                                            Page 9 of 17
Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 10 of 17 PAGEID #: 10




administrative, and procedural burdens on the parties and the Court. Named Plaintiff and counsel

are not aware of any pending Ohio litigation on behalf of the Ohio Rule 23 Class, as defined herein,

or on behalf of any individual alleging a similar claim. Because the damages sustained by

individual members are modest compared to the costs of individual litigation, it would be

impractical for class members to pursue individual litigation against the Defendant to vindicate

their rights. Certification of this case as a class action will enable the issues to be adjudicated for

all class members with the efficiencies of class litigation.

IV. CAUSES OF ACTION

                                    COUNT I
      (29 U.S.C. § 207 - FLSA COLLECTIVE ACTION FOR UNPAID OVERTIME)

       47.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       48.     This claim is brought as part of a collective action by the Named Plaintiff on behalf

of himself and the § 216(b) Collective Class Members.

       49.     During the relevant time period preceding this Complaint, Defendant employed the

Named Plaintiff and the § 216(b) Collective Class Members.

       50.     Named Plaintiff and the § 216(b) Collective Class Members were paid on an hourly

basis and they were employed in non-exempt positions during the relevant time period.

       51.     Named Plaintiff and the § 216(b) Collective Class Members worked in excess of

40 hours in one or more workweeks during their employment.

       52.     The FLSA requires that covered employees be compensated for every hour worked

in a workweek. See 29 U.S.C. § 206(b).

       53.     The FLSA requires that non-exempt employees receive overtime compensation of

one-and-one-half times times their regular rates of pay for hours worked in excess of forty (40)

per week. See 29 U.S.C. § 207(a)(1).
                                            Page 10 of 17
Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 11 of 17 PAGEID #: 11




       54.     Plaintiff and the § 216(b) Collective Class Members were not exempt from

receiving FLSA overtime compensation.

       55.     Plaintiff and the § 216(b) Collective Class Members worked in excess of forty hours

during one or more workweek(s) within the relevant time period described herein.

       56.     Defendant violated the FLSA with respect to Plaintiff and the § 216(b) Class by,

inter alia, failing to compensate them at one-and-one-half times their regular rates of pay for all

hours worked over forty (40) hours in one or more workweeks as outlined above.

       57.     Named Plaintiff and the § 216(b) Collective Class Members should have been paid

overtime for all hours worked in excess of forty hours per workweek during the three years prior

to the filing of this Complaint.

       58.     Named Plaintiff and the § 216(b) Collective Class Members should have been paid

for all overtime hours worked during the three years prior to the filing of this Complaint.

       59.     Defendant knew or should have known of the overtime payment requirements of

the FLSA. Defendant willfully withheld and failed to pay the overtime compensation to which

Named Plaintiff and the § 216(b) Collective Class Members are entitled.

       60.     The exact total amount of overtime compensation that Defendant failed to pay the

Named Plaintiff and the § 216(b) Collective Class Members is unknown at this time, as many of

the records necessary to make such precise calculations are in Defendant’s possession or were not

otherwise kept by Defendant.

       61.     As a direct and proximate result of Defendant’s conduct, the Named Plaintiff and

the §216(b) Collective Class Members have suffered and continue to suffer damages. The Named

Plaintiff seeks unpaid overtime and other compensation, liquidated damages, interest and




                                          Page 11 of 17
Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 12 of 17 PAGEID #: 12




attorneys’ fees, and all other remedies available on behalf of himself and the § 216(b) Collective

Class Members.

                                     COUNT II
        (R.C. § 4111.03 – RULE 23 CLASS ACTION FOR UNPAID OVERTIME)

       62.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       63.     This claim is brought under Ohio law.

       64.     The Named Plaintiff and the Ohio Rule 23 Class Members have been employed by

Defendant, and Defendant is an employer covered by the overtime requirements under Ohio law.

       65.     Ohio law requires that employees receive overtime compensation “not less than one

and one-half times” (1.5x) the employee’s regular rate of pay for all hours worked over forty (40)

in one workweek “in the manner and methods provided in and subject to the exemptions of section

7 and section 13 of the Fair Labor Standards Act of 1937.” See R.C. § 4111.03(A); 29 U.S.C. §

207(a)(1).

       66.     The Named Plaintiff and Ohio Rule 23 Class worked in excess of the maximum

weekly hours permitted under R.C. § 4111.03 but were not correctly paid for all hours worked

over 40 in one or more workweeks as outlined above.

       67.     The Named Plaintiff and Ohio Rule 23 Class worked in excess of the maximum

weekly hours permitted under R.C. § 4111.03 but were not fully paid for all overtime hours worked

because of Defendant’s policies/practices as described herein.

       68.     Defendant’s company-wide corporate policies and/or practices as outlined herein

resulted in unpaid overtime wages for the Named Plaintiff and Ohio Rule 23 Class.

       69.     Named Plaintiff and those similarly situated Ohioans were not exempt from the

wage protections of Ohio law.



                                          Page 12 of 17
Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 13 of 17 PAGEID #: 13




       70.     The Named Plaintiff and the Ohio Rule 23 Class were not exempt from the wage

protections of Ohio law.

       71.     Defendant’s repeated and knowing failure to pay overtime wages to the Named

Plaintiff and those similarly situated Ohioans were violations of R.C. § 4111.03, and, as such,

Defendant acted willfully.

       72.     For Defendant’s violations of R.C. § 4111.03, by which the Named Plaintiff and

those similarly situated Ohioans have suffered and continue to suffer damages, the Named Plaintiff

and those similarly situated Ohioans seek unpaid overtime and other compensation, liquidated

damages, interest and attorneys’ fees, and all other remedies available.

                                   COUNT III
    (R.C. § 4113.15 – RULE 23 CLASS ACTION FOR VIOLATIONS OF THE OHIO
                                PROMPT PAY ACT)

       73.     All of the preceding paragraphs are realleged as if fully rewritten herein.

       74.     During relevant times, Named Plaintiff and the Ohio Rule 23 Class Members have

been employed by Defendant.

       75.     During relevant times, Defendant was an entity covered by the OPPA and the

Named Plaintiff and the Ohio Rule 23 Class Members have been employed by Defendant within

the meaning of the OPPA.

       76.     The OPPA requires Defendant to pay Named Plaintiff and Ohio Rule 23 Class all

wages, including unpaid overtime, on or before the first day of each month for wages earned by

them during the first half of the preceding month ending with the fifteenth day thereof and on

or before the fifteenth day of each month for wages earned by them during the last half of the

preceding calendar month. See R.C. § 4113.15(A).




                                          Page 13 of 17
 Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 14 of 17 PAGEID #: 14




          77.   During relevant times, Named Plaintiff and the Ohio Rule 23 Class were not paid

all wages for all hours worked, including overtime wages at one-and-one-half times their regular

rate of pay as described herein within thirty (30) days of performing the work as outlined above.

See R.C. § 4113.15(B).

          78.   The Named Plaintiff’s and the Ohio Rule 23 Class Members’ unpaid wages remain

unpaid for more than thirty (30) days beyond their regularly scheduled payday.

          79.   The Named Plaintiff and the Ohio Rule 23 Class Members have been harmed and

continue to be harmed by such unpaid wages.

          80.   In violating the OPPA, Defendant acted willfully, without a good faith basis, and

with reckless disregard of clearly applicable Ohio law.

                                        COUNT IV
                  (R.C. § 2307.60 – RULE 23 CLASS ACTION DAMAGES)

          81.   All of the preceding paragraphs are realleged as if fully rewritten herein.

          82.   The Fair Labor Standards Act, 29 U.S.C. § 216(a), imposes criminal penalties for

willful violations of the FLSA.

          83.   By Defendant’s acts and omissions described herein, Defendant has willfully

violated the FLSA and the Ohio Acts, and Plaintiff and the Rule 23 Class have been injured as a

result.

          84.   Ohio Revised Code § 2307.60 permits anyone injured in person or property by a

criminal act to recover damages in a civil action, including exemplary and punitive damages.

          85.   As a result of Defendant’s willful violations of the FLSA and the Ohio Acts,

Plaintiff and the Rule 23 Class are entitled to compensatory and punitive damages pursuant to R.C.

§ 2307.60.

V. PRAYER FOR RELIEF
                                           Page 14 of 17
 Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 15 of 17 PAGEID #: 15




          WHEREFORE, as to all counts, Named Plaintiff and others similarly situated pray for an

Order against Defendant as follows:

         A.      Certifying the proposed FLSA collective action;

         B.      Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the § 216(b)

Class apprising them of the pendency of this action and permitting them to timely assert their rights

under the FLSA;

         C.      A declaratory judgment that Defendant’s payroll policies or practices as outlined

above violates the FLSA;

         D.      An order for injunctive relief, ordering Defendant to end all of the illegal wage

policies and practices alleged herein pursuant to the FLSA and attendant regulations and requiring

Defendant to follow such laws going forward;

         E.      Judgment against Defendant for damages for all unpaid overtime compensation

owed to Named Plaintiff and the § 216(b) Class during the applicable statutory period under the

FLSA and continuing through trial;

         F.      Judgment against Defendant for liquidated damages pursuant to the FLSA in an

amount equal to all unpaid overtime compensation owed to Named Plaintiff and all other similarly

situated employees during the applicable statutory period under the FLSA and continuing through

trial;

         G.      Directing Defendant to pay reasonable attorneys’ fees and all costs connected with

this action;

         H.      Leave to add additional plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court;




                                            Page 15 of 17
Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 16 of 17 PAGEID #: 16




     I.         Judgment for all civil penalties to which Named Plaintiff and all other similarly

situated employees may be entitled; and

     J.         Such other and further relief as to this Court may deem necessary, just, or proper.

     K.         A declaratory judgment that Defendant’s wage and hour policies and practices as

alleged herein violate the Ohio Wage Act with respect to the non-payment of certain overtime

compensation and violations of the OPPA;

     L.         An order for injunctive relief ordering Defendant to end all of the illegal wage

policies and practices alleged herein pursuant to the Ohio Wage Act and the OPPA and requiring

Defendant to follow such laws going forward;

     M.         An Order certifying the proposed Ohio Rule 23 Class under the Ohio Wage Act

and the OPPA;

     N.         Awarding to the Named Plaintiff and the Ohio Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by Ohio law;

     O.         Awarding Named Plaintiff and the Ohio Rule 23 Class Members costs,

disbursements, and reasonable allowances for fees of counsel and experts and also reimbursement

of expenses;

     P.         Awarding judgment against Defendant for liquidated damages pursuant to the

OPPA in an amount equal to six percent (6%) of all unpaid overtime compensation owed to the

Named Plaintiff and the Ohio Rule 23 Class Members during the applicable statutory period or

$200 for each pay period, whichever is higher;

     Q.         Compensatory and punitive damages pursuant to R.C. § 2307.60;

     R.         An award of prejudgment and post-judgment interest;


                                           Page 16 of 17
Case: 2:20-cv-05390-EAS-KAJ Doc #: 1 Filed: 10/14/20 Page: 17 of 17 PAGEID #: 17




     S.        Awarding Named Plaintiff and the Ohio Rule 23 Class Members such other and

further relief as the Court deems necessary, just, or proper.

                                              Respectfully submitted,

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman (0085586)
                                              Coffman Legal, LLC
                                              1550 Old Henderson Road, Suite 126
                                              Columbus, Ohio 43220
                                              Phone: 614-949-1181
                                              Fax: 614-386-9964
                                              Email: mcoffman@mcoffmanlegal.com

                                              /s/ Daniel I. Bryant
                                              Daniel I. Bryant (0090859)
                                              BRYANT LEGAL, LLC
                                              1550 Old Henderson Road, Suite 126
                                              Columbus, Ohio 43220
                                              Phone: (614) 704-0546
                                              Facsimile: (614) 573-9826
                                              Email: dbryant@bryantlegalllc.com

                                              Attorneys for Named Plaintiff and those similarly
                                              situated


                                         JURY DEMAND

       Plaintiff requests a trial by a jury of twelve (12) persons.

                                              /s/ Matthew J.P. Coffman
                                              Matthew J.P. Coffman




                                           Page 17 of 17
